Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 1 of 41 PageID #: 102



 BARRY R. FEERST & ASSOCIATES (BRF-3836)
 Attorneys for Plaintiff
 194 South 8th Street
 Brooklyn, New York 11211
 t(718)384-9111
 f(718)384-5999

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------x
 BORIS SHAULOV,
                                                          AMENDED
                                                   COMPLAINT AND JURY DEMAND
                           Plaintiff,

                                                       Plaintiff demands
             - against -                               Trial by Jury


                                                        1:18-cv-04151
 THE CITY OF NEW YORK, THE KINGS
 COUNTY DISTRICT ATTORNEY'S OFFICE,
 TINA FAY, RACHEL WAGSHUL and JOHN DOES
 1-10 the identities of whom are
 presently unknown, in their
 individual and official capacities
 as employees of the defendant entities,

                     Defendants.
 -------------------------------------x

       Plaintiff     BORIS     SHAULOV,      (hereinafter    “Shaulov”      or

 “Plaintiff”) by his attorneys, Barry R. Feerst & Associates,

 complaining    of   the    defendants   herein,    respectfully   allege   as

 follows:

                                INTRODUCTION

       1. Shaulov brings this action under 42 U.S.C. § 1983 and New

 York State law, seeking to recover damages caused by the denial of

 his legal and constitutional rights and wrongful conviction and



                                         1
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 2 of 41 PageID #: 103



 loss of liberty .

       2.   Shaulov was wrongfully convicted after                  his wrongful

 prosecution, and imprisonment caused by the pervasive misconduct of

 the   Brooklyn    District      Attorney’s        Office    (“BDAO”).   Shalouv’s

 conviction was produced by perjured testimony, and prosecutorial

 misconduct which resulted in his denial of his right to have a fair

 trial.

       3.     In   2015,   the    court       of   appeals    reversed   shalouv’s

 conviction. Thereafter on July 23, 2015, the Kings county district

 attorneys office dismissed all charges.

       4. Shalouvs’ wrongful conviction was caused by Defendants’

 unlawful and unconstitutional acts, omissions, polices, customs and

 practices.

       5. This lawsuit seeks to hold the defendants CITY OF NEW YORK

 and KINGS COUNTY DISTRICT ATTORNEY's OFFICE ["BDAO"] liable for the

 above misconduct under the federal civil rights statute, 42 U.S.C.

 § 1883, and Monell v. Dept Of Social Services, 436 U.S. 658 (1978).

 The unlawful actions of prosecutors documented in this lawsuit

 resulted from affirmative or de facto municipal policies, practices

 and customs to violate the constitutional rights of criminal

 suspects   and    defendants,     or   from       deliberate    indifference   by

 policy-making officials acting on behalf of the City of New York,

 to such violations. As plaintiff will demonstrate the BDAO, as a

 matter of policy, unlawfully concealed exculpatory or impeachment


                                          2
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 3 of 41 PageID #: 104



 evidence known as "Brady" material, and lied to or misled courts,

 defense attorneys, and criminal defendants in order to cover up

 their unlawful behavior. In the rare case where such misconduct was

 exposed, these agencies took no disciplinary action against the

 offending employees, but instead praised and promoted them, thereby

 encouraging future constitutional violations to occur, including

 those directed against plaintiff.

       6. The principal individual defendant, acting pursuant to

 unlawful municipal policy, who caused Plaintiff's unconstitutional

 detention is Assistant District Attorney TINA FAY (“Fay). Despite

 her position as an Assistant District Attorney, ethically obligated

 to pursuant to the canons of ethics to "do justice" FAY engaged in

 a series of deceptive and unlawful practices, all caused by and

 consistent    with    her   Office's   unlawful      policies,   in    order   to

 continue to detain and eventually convict Shalouv.

       7. The BDAO through the Kings County District Attorney,

 Charles A. Hynes defense of FAY             and ratification of her unlawful

 behavior,    his     unwillingness     to     even   investigate,     let   alone

 discipline FAY, for her documented misconduct in Plaintiffs and

 other cases, was consistent with Hynes's pattern, throughout his 20

 year tenure as District Attorney, of refusing to ever investigate

 or impose meaningful discipline on dozens of prosecutors found in

 court decisions to have engaged in misconduct including deliberate

 misconduct. Exhibit "A" contains a list and description of a


                                         3
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 4 of 41 PageID #: 105



 plethora of cases in which courts found Brady and related discovery

 or due process violations by Brooklyn prosecutors, but as to which

 Hynes conducted no meaningful internal investigation and imposed no

 disciplinary sanctions on the offending prosecutors.

       8. Hynes' overall deliberate indifference to the very types of

 constitutional       violations       that       occurred   in    this   case   was   a

 substantial cause of the misconduct of FAY and other Hynes's

 employees aimed at plaintiff, and thus exposes defendant CITY OF

 NEW   YORK,    for   whom     Hynes    was       the   chief   policymaker      in   the

 management and administration of the BDAO, a City agency, to

 federal     civil    rights    liability         under   Monell    for   plaintiff's

 damages.

       9.      Shalouv’s wronful conviction was also the product of

 RACHEL WAGSHUL(“Wagshul”) who malicioously                  concocted a story that

 she was raped by Shaulov. Wagshul testimony was perjury. who lied

 under oath knowingly lied a fabricated a fictional story and

 perjumanafacuted

       10.     Defendants      suppressed         Brady   information,     fabricated

 evidence, used improper methods in order to deny Shalouv’s rights

 to a fair trial.

       11. Defendants’ suppression of Brady information, fabrication

 of evidence, subornation of perjury, and impoprper condcut were

 caused by the express or de facto policies of the BDAO under former

 District Attorny Charles J. Hynes.


                                              4
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 5 of 41 PageID #: 106



       12. In 2015, The Court of Appeals dismissed the claim against

 Shaulov and ordered a mistrial, due to prosecutorial misconduct and

 on July 23, 2015, the State of New York decided to withdraw all

 claims against Shaulov.

                              JURISDICTION

       13. This Court has federal jurisdiction pursuant to 28 U.S.C

 1331 over claims arising under 42 U.S.C. § 1983.

       14. Supplemental jurisdiction over Shaulov’s state law claims

 exists pursuant to 28 U.S.C. § 1367(a).

       15. Shaulov has complied with the statutory requirement to

 service a notice of claim on the State of New York. More than 30

 days have elapsed since service of said notice and no offer of

 settlement has been made.

                                  VENUE

       16. Pursuant to 28 U.S.C. § 1391(b) venue is proper in the

 Eastern District of New York, the judicial district in which the

 claim arose.

                              JURY DEMAND

       17. Pursuant to the Seventh Amendment of the Constitution of

 the United States, the Plaintiff requests a jury trial on all

 issues and claims set forth in this Complaint.

                               PARTIES

        18. Plaintiff BORIS SHAULOV is an adult resident of the State

 of New York and County of Kings.


                                       5
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 6 of 41 PageID #: 107



       19. Defendant City of New York(“NYC”), of which Kings County

 a subdivision, is a municpalicy and a political subdivision of the

 State of New York, existing by virtue of the laws of the State of

 New   York.   Defendant   NYC   is   and   was   at   all   times   relevant

 responsible for the policies, customs, and practices of the BDAO.

       20. Defendant TINA FAY(“Fay”) at all times relevant, was an

 assistant district attorney in Kings County, was employed by the

 City of New York, acted toward Plaintiff under color of statutes,

 ordinances, customs and usage of the State of New York and City of

 New York and BDAO, and acted within the scope of her employment.

 She is sued in her individual and her official capacity.

       21. Defendant the DISTRICT ATTORNEY OF KINGS COUNTY at all

 times was and is a lawfully existing municipal corporation.

       22. Defendant RACHEL WAGSHUL is an adult resident of the State

 of New York and County of Kings.

       23. Defendants JOHN DOES 1-10 are, upon information an belief,

 at all times relevant were acting as agents, servants and employees

 of co-defendant municipal corporations and are sued in their

 individual and official capacities.

                            NATURE OF THE ACTION

       24. This action arises under the Constitution and laws of the

 United States, particularly 42 U.S.C. §§ 1983, 1985 and 1988 and

 the laws of the State of New York for the malicious prosecution of

 SHUALOV for the rape that never happened of Defendant RACHEL


                                       6
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 7 of 41 PageID #: 108



 WAGSHUL.

                              THE FACTS

       25. On or about December, 2009, RACHEL WAGSHUL brought formal

 charges against SHAULOV alleging that he unlawfully engaged in

 sexual acts with RACHEL WAGSHUL, on March 11, 2009 at 9:15 p.m. at

 the residence of SHAULOV, a few weeks before RACHEL WAGSHUL 17th

 birthday.

       26. RACHEL WAGSHUL had actual knowledge that those claims were

 false and malicious and that SHAULOV and RACHEL WAGSHUL were not

 even in the same location at 9:15 p.m., the time the alleged

 criminal act occurred.

       27. For at March 11, 2008 at 9:15 p.m., SHAULOV was alone in

 his residence together with the two defendant parol officers,

 evidenced by the logs that were entered into contemporaneously with

 their visit held by the New York State Department of Probation.

       28. Nonetheless, RACHEL WAGSHUL pursued her claim with the

 full knowledge that her claims were bogus and improperly wanted to

 abuse the judicial system to harm SHAULOV.

       29. RACHEL WAGSHUL brought the claims with malice and without

 probable cause.

       30. As a result of that complaint, SHAULOV was arrested by

 officers of the New York City Police Department on September 2,

 2009 and was placed in custody.

       Mr. Shaulovs’ Prosecution and Trial


                                       7
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 8 of 41 PageID #: 109



       31. The trial was relatively straightforward. WAGSHUL alleged

 that less than two months before her 17th birthday she and Shaulov,

 who was then 23 years of age, engaged in intercourse and oral

 sexual contact. (Shaulov was found not guilty of all charges

 regarding lack of actual consent but was found guilty of the

 age inappropriate counts.)

       32. Prior to trial, the court held pretial hearings. "Let us

 move on to any issues that you might have that you might want to

 give the Court a heads up on,"

 The People(Fay) proffered that the complainant:

 "does not disclose what happened to her until several months

 later."

 "She first disclosed it to her family relative and then later

 on maybe a week or so later, she discloses to people in

 her school ... The People would ask that we be allowed to

 brihg in a rape trauma expert. Now, of course, the rape

 trauma expert would come in if counsel opens the door to

 it, and I believe that counsel probably will."

       33. After that proffer by the prosecutor and the Court ruling

 was in place, the rape trauma expert would be permitted to testify.

 Counsels opening statement emphasized that complainant did not tell

 her mother, or call 911 or tell her friends.

       34. The complainant, in direct contradiction to The People's

 proffer and counsel's opening statement made in reliance upon that


                                       8
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 9 of 41 PageID #: 110



 proffer, was permitted, over objection, to testify that she told

 her friend Shaina immediately when she emerged from the subway that

 indeed the incident occurred

       Q: In the days and in the weeks after this happened

 did you say anything to anybody? Did you tell anyone?

       A: I told Shaina when I got out of the train, but I

 didn't tell her the whole story.

 Q: Okay, is that the conversation that you referred to

 earlier as having had with her when you got out of the

 train?

 A: Yes.

 Q: So, what did you tell Shaina on the phone?

 A: I told her, I just told her what happened, I just

 didn't tell her the whole story.

 Q: When you say that you told her what happened,

 what do you remember telling her?

 A: I didn't tell her that I didn't want that to happen.



       35. Counsel was surprised by the testimony. He objected and

 moved for a mistrial. Significantly whether the complainant told

 Shaina that she "didn't want" to have sex with the defendant was

 irrelevant to the conviction. The conviction was based upon the

 fact that the complainant alleged she was six weeks shy of her 17

 birthday when she had sex with the defendant. Defendant was found


                                       9
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 10 of 41 PageID #: 111



 not guilty on the issue of consent. Thus, complainant's testimony

 that she merely omitted "that I didn't want it to happen" was

 irrelevant.

       36. The significance of the prompt outcry evidence was not

 lost on the jury. Almost immediately after receiving the case for

 deliberations, the jury asked for a read back of the prompt outcry

 to Shaina: "We will like to see Rachel say about what she said to

 Shaina." [sic]

       37. Any evidence of complainant's immediate outcry to Shaina

 should have been precluded given the prosecutor's proffer that the

 outcry was delayed. Counsel relied upon the proffer in his voir

 dire and opening statement.

       38. Clearly, Fay prepared       Wagshul for her testimony.

       39. Fay knew that Wagshul would elicit the aformentioned

 testimony despite promising the court that Wagshul “does not

 disclose what happened to her until several months later”

       40. The defense attacked the evidence on two fronts. The

 complainant had motive to lie. Defendant had driven the complainant

 to a parking lot under the Verrazano Bridge. After a verbal

 argument the defendant drove off leaving the complainant stranded

 at that distant location. Moreover, the defense produced evidence

 that at the time of the alleged rape, defendant was the subject of

 a home visit with his supervising probation officer (defendant was

 on probation based upon an unrelated conviction for driving on a


                                       10
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 11 of 41 PageID #: 112



 suspended license)

         41. Shaulov was not with Wagshul at the time she alleged the

 sexual acts occurred. He was at home being interviewed in a home

 visit by two New York City probation officers based upon a sentence

 of probation he was then serving on an unrelated case. Moreover,

 Wagshul had a motive to lie. Shaulov had insulted her and left her

 stranded without a ride home near the Verrazano Bridge.

         42. To prove that Shaulov was engaged in a home visit with the

 Department of Probation, counsel had subpoenaed the Department of

 Probation for records of the home visit. Pursuant to his subpoena

 for the records of the Department of Probation's home visit with

 the defendant, the department had initially responded by producing

 only the document that eventually was admitted into evidence as

 defendant's          Exhibit   A.     The   document   contains       an   entry   that

 defendant was present at a home visit at 21:12 Hours on March 11,

 2009. The equivalent civilian time, of course, is 9:12p.m., a time

 that Wagshul, taken together with the telephone records, alleged

 was precisely in the middle of the time Shaulov was with Wagshul

 and committing the acts alleged in the indictment.

         43.    When,    pursuant       to   the    subpoena,   the    Department       of

 Probation produced Probation Officer Usamah for trial testimony, he

 brought       with    him   two     additional     exhibits    that    had   not   been

 submitted to the Court in response to defense counsel's subpoena.

 Those    two    exhibits       went    into   evidence   as    Exhibits      B   and   C.


                                               11
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 12 of 41 PageID #: 113



 Probation Officer Usamah gave Counsel Exhibits B and C when he

 appeared at trial for testimony but would not discuss any aspect of

 the reports or his testimony. He essentially refused to be prepared

 to testify by counsel.

       44. Prior to Probation Officer Usamah testifying, Fay objected

 to his testimony in its entirety and thereafter to any entry

 concerning any other probationers that were visited on March 11th.

 Fay   was   seeking    to   preclude    material   exculpatory    evidence.

 Absurdly, Fay objected to the probation officer's testimony because

 he was not the actual person who made the home visit. Fay noted:

       "But moving on from there, counsel has now presented me

 with more documentation from the Department of Probation and I'm

 assuming that he is going to ask that the person that testifies,

 Mr. Washington (sic), get in all of these entries. And all these

 entries, with the exception of one, have nothing to do with what

 happened on March 11. So, it is The People's argument that none of

 these entries should come in."

       45. Fay requested:

 "I don't think that the jurors should be permitted to see other

 visits or other entries that might have been made by the probation

 officer, whose name was Jonathan Beden. I think that the only thing

 that the jurors should see, and I don't even think they should see

 that, but the only thing that the jurors should see, in accordance

 with The Court's ruling, is the visit made to Boris Shaulov and


                                        12
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 13 of 41 PageID #: 114



 that's it" (Trial Transcript p. 204)

       46. The Court went on to order that references to other

 probationers be redacted and it appears that it was redacted for

 Exhibit A, but not necessarily for Exhibits B and C. Looking at

 Exhibit C one can see the sequence of what the district attorney

 argued was irrelevant entries regarding other probationers that

 were the subject of home visits on March 11, 2009. The entries

 start with the notation 2:56p (rather than p.m.) and continue three

 pages to 10:52 (without a notation of a.m. or p.m.). The first 10

 entries contain a "p" after the time in the column that states

 "When The Visits Began And Ended." The only logical inference is

 that all the entries were p.m. This is true because the column

 starts at p.1 at 2:56p. There is no possible inference that 2:56

 could be a.m. Probation officers do not conduct home visits at 2:56

 a.m. in the middle of the night. Moreover, the visits are in quick

 succession from 2:56 through the 9:12 entry referring to the

 defendant and beyond. These are without question p.m. visits,

 exactly what the prosecutor sought to preclude and improperly

 argued against in summations.

       47. Fay, however, did not miss the issue. On summation, now

 having thelast word, given the fact that the defense summation had

 already been completed, the district attorney argued facts that

 mislead the jury as to the issue of a.m. or p.m. as stated in the

 documents:


                                       13
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 14 of 41 PageID #: 115



 "So, let's look at the evidence that was presented to you. You were

 presented with two handwritten documents and one typed up. The

 handwritten documents all indicate that the time that the probation

 officer went there was about 9:12. There is no indication on the

 handwritten     document    whether       the   9:12   was   a.m.    or   p.m.    No

 indication. Three weeks later, on March 31, 2009, we see an

 indication that connotes a time in military time. So, the time

 reads 21:12. Referring to the time 21:12 is something that you

 don't see on the handwritten version. I submit to you, ladies and

 gentlemen, you know what this means? That you don't know whether

 the probation officer went to the house at 9:12 in the morning or

 9:12 at night."(Trial Transcript p. 283)

         48. Here the prosecutor improperly encouraged an inference

 that is utterly belied by Exhibit C and the full record of the time

 that the other probationers were visited. The Probation officer had

 indeed spoken to Fay and            she    was aware that the other visits

 demonstrated that the visits took place in the p.m. not the a.m.

 Furtl1er support in the record can be seen by Fay not asking the

 probation     officer     witness     anything    regarding     a.m.      or    p.m.

 designation and waiting until after summation to argue it in the

 final    summation   of    the   prosecutor      to    the   jury,   well      after

 everything else in the trial had been said.

         49. Fay’s misrepresentation of the evidence           totally debunked

 the defense that the defendant was with his probation officer at


                                           14
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 15 of 41 PageID #: 116



 9:12p.m.     It   was    not    a     truthful      statement    and    it   was    a

 misrepresentation        of         Exhibit    C.     This      was    clearly      a

 misrepresentation and, if the jurors believed the home visit was at

 9:12p.m. they would not have convicted Shaulov.

       50.    The documentary evidence presented thru the Probation

 Dept. business records. In the instant case Exhibits "B" and "C"

 demonstrate that like Exhibit "A" there was proof positive that

 defendant was the subject of a home visit (wherein he was present)

 at the time period that it was alleged he raped the complaining

 witness. The prosecutor did not question the Probation Officer with

 respect to whether Exhibits "B" and "C" demonstrated (as did

 Exhibit "A") that the home visit occurred at 9:12 in the evening.

 The prosecutor nonetheless argued on summation that the record of

 21:12 hours was unreliable because it was entered weeks later by an

 unknown     employee    of    the    Department     of   Probation     rather    than

 Exhibits "B" and "C" which were recorded by the actual probation

 Officer, and recorded contemporaneously, but were equivocal as to

 morning or night. Upon inspection of Exhibits "B" and "C" it is

 clear that both exhibits unequivocally demonstrate that the home

 visits conducted by defendant's probation officer that day, all

 happened between 2:00 PM and approximately 10:30 PM.

       51. The District Attorney's argument to the contrary was in

 violation of defendant's state and federal due process rights. The

 prosecutor knew, thru conversation with the Probation Officer, that


                                           15
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 16 of 41 PageID #: 117



 the two documents produced at the trial demonstrated that the home

 visit occurred during the PM hours rather than as the prosecutor

 argued on summation, that the hour of the visit could have been in

 the AM hours.

       52. Prejudice clearly exists because if the jury knew that all

 three exhibits demonstrated PM visits, they would have had to find

 the defendant not guilty because the phone records admitted into

 evidence and The Peoples entire theory, argued that the rape

 occurred during the time of the home visit. Moreover, exculpatory

 evidence in the hands of the department of probation, under the

 circumstances of this case must inure to the knowledge of The

 People. It was the Probation Officer who refused to speak to

 Counsel, but evidently had indeed spoken to the prosecutor, before

 testifying.

       53.   In   2015,   the   court    of   appeals   reversed     Shaulov’s

 conviction. Thereafter on July 23, 2015, the Kings county district

 attorneys office dismissed all charges against Shaulov.

       Damages

       54. As a proximate result of the defendants’ wrongful conduct

 and   Mr.   Shaulovs’    resulting   wrongful   conviction    and    loss   of

 liberty, Mr. Shaulov has suffered Physical injuries he suffered

 during assaults by other inmates, and the mental and emotional

 effects of such assaults and of the gruesome and terrifying

 assaults on other inmates he witnessed, Past and future physical


                                        16
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 17 of 41 PageID #: 118



 illnesses and injuries as a result of his wrongful imprisonment and

 his experiences in prison currently suffers, and will continue to

 suffer from pecuniary and non-pecuniary injuries, including past,

 present, and future physical, mental, emotional, and psychological

 damages; past, present, and future loss of income and earnings;

 past, present, and future reputational harm; and past, present, and

 future legal and medical fees and costs.

                                FIRST CAUSE OF ACTION

                                    42 U.S.C. § 1983
       Denial of Due Process and a Fair Trial(U.S. Constitution Amendments IV, V, VI, XIV)




       55. Paragraphs “1.” through “54.” are repeated.

       56. Defendants knowingly and intentionally manufactured, or

 caused the manufacturing of, false evidence that they knew would

 and intended to be used against Mr. Shaulov at his trial, namely,

 Wagshuls’ false testimony.

       57. Defendants knew and intended that the false evidence would

 deprive    Shaulov      of    a   fair     trial     and    result     in    his    wrongful

 conviction and incarceration.

       58. Defendants, with actual malice, continued or caused the

 continuation of criminal proceedings against Shaulov for which they

 knew, or should have known, there was no probable cause, and for

 which in fact there was no probable cause, and thereby caused

 Shaulov to be deprived of his liberty



                                               17
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 18 of 41 PageID #: 119



       59. Defendants knew and intended that Brady information –

 including    The   parol   officer     visit,   facts   contradicting     her

 testimony, the improper methods used to induce her false testimony,

 and documents and other information supporting the defense case –

 would be concealed from Shaulov and his attorney.

       60. Defendants caused said Brady information to be concealed

 from Shaulov and his attorney by failing to disclose it, conspiring

 to suppress it, and inducing others not to disclose it.

       61. The criminal proceedings terminated in Mr. Shaulovs’

 favor.

       62. Defendants’ conduct, committed in concert with one another

 and/or others, deprived Shaulov of his rights under the United

 States Constitution: (a) not to be prosecuted, detained, convicted,

 or imprisoned based on false, fabricated, manufactured, misleading

 “evidence,” including the testimony of Wagshul who was improperly

 influenced, coerced, and/or manipulated to give false testimony,

 and whose testimony defendants knew was false, in violation of the

 Due Process and Fair Trial Clauses of the Fifth, Sixth, and

 Fourteenth Amendments to the United States Constitution; (b) not to

 be deprived of his liberty absent probable cause, in violation of

 his rights under the Fourth and Fourteenth Amendments to the United

 States   Constitution;     and   (c)   to   timely   disclose   of   material

 evidence favorable to the defense under Brady, in violation of his

 rights under the Fifth, Sixth, and Fourteenth Amendments to the


                                        18
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 19 of 41 PageID #: 120



 United States Constitution.

       63. Defendants’ acts and omissions proximately caused the

 continuation of Mr. Shaulovs’ criminal prosecution, his conviction,

 his loss of liberty and detention, and his resulting damages.

       64. Defendants committed the foregoing violations, knowingly,

 intentionally,       willfully,       recklessly,    and/or   with   deliberate

 indifference to Mr. Shaulovs’ constitutional rights.

                            SECOND CAUSE OF ACTION

                                42 U.S.C. § 1983

      Denial of Due Process and a Fair Trial (U.S. Constitution

                            Amendments V, VI, XIV)




       65. Paragraphs “1.” through “64.” are repeated.

       66. Fay, acting in an investigative capacity, knowingly and

 intentionally manufactured, or caused the manufacturing of, false

 evidence that he knew would and intended to be used against Shaulov

 at his trial, namely, Wagshul’s false testimony.

       67. Fay knew and intended that the false evidence would

 deprive    Shaulov    of   a   fair    trial   and   result   in   his   wrongful

 conviction and incarceration.

       68. Fay, with actual malice, caused the continuation of

 criminal proceedings against Shaulov for which she knew, or should

 have known, there was no probable cause, and for which in fact


                                          19
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 20 of 41 PageID #: 121



 there was no probable cause, and thereby caused Shaulov to be

 deprived of his liberty, by manufacturing false evidence.

       69. Fay’s conduct, committed in concert with her codefendants

 in this action and/or others, deprived Shaulov of his rights under

 the United States Constitution: (a) not to be prosecuted, detained,

 convicted, or imprisoned based on false, fabricated, manufactured,

 misleading “evidence,” including the testimony of Wagshul who was

 improperly influenced, coerced, and/or manipulated to give false

 testimony, and whose testimony defendants knew was false, in

 violation of the Due Process and Fair Trial Clauses of the Fifth,

 Sixth, and Fourteenth Amendments to the United States Constitution;

 and (b) not to be deprived of his liberty absent probable cause, in

 violation of his rights under the Fourth and Fourteenth Amendments

 to the United States Constitution.

       70.   Fay’s    acts    and       omissions    proximately     caused   the

 continuation of Shaulovs’ criminal prosecution, his conviction, his

 loss of liberty and detention, and his resulting damages.

       71.   Fay   committed      the    foregoing    violations,     knowingly,

 intentionally,      willfully,     recklessly,      and/or   with    deliberate

 indifference to Shaulovs’ constitutional rights.



                             THIRD CAUSE OF ACTION

                               42 U.S.C. § 1983

          Monell v. Dep’t of Soc. Svcs., 436 U.S. 658 (1978)


                                          20
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 21 of 41 PageID #: 122



                    Against Defendant City of New York



       72. Paragraphs “1.” through “71.” are repeated.

       73. At the time of Shaulovs’ prosecution, and continuing

 through the time Shaulov’s conviction was reversed by the New York

 Court of Appeals, former District Attorney Charles J. Hynes, as the

 manager, chief administrator and policy-maker of the Brooklyn

 District Attorney’s Office, a City agency, maintained a policy,

 custom and/or practice of deliberate indifference to violations by

 his employees of the constitutional rights of individuals who were

 investigated and criminally prosecuted in Brooklyn.

       74. Among other things, Assistant District Attorneys and

 District Attorney’s Office investigators engaged in a custom and

 practice of: (a) manufacturing false evidence and testimony through

 improper coercion of witnesses; (b) knowingly presenting false

 testimony and arguments at criminal proceedings; (c) suppressing

 Brady information; and (d) covering up these unlawful practices.

       75. These policies, customs, and practices began with Mr.

 Hynes’ induction as District Attorney in 1990 and persisted through

 at least 2012.

       76. Mr. Hynes, as a matter of policy, custom, and practice,

 permitted,    encouraged,     and   acquiesced    in   the    commission   of

 constitutional violations of the rights of suspects and defendants

 by   prosecutors    and   investigators     working    with   the   District


                                       21
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 22 of 41 PageID #: 123



 Attorney’s Office, particularly in serious cases where arrest and

 conviction was most desired by the Office.

       77. These policies, customs, and practices proximately caused

 the violations of Shaulovs’ constitutional rights described above

 and his wrongful conviction, imprisonment, and other damages.

       78. Mr. Hynes’ policy was to tolerate, fail to discipline, and

 encourage violations of his Office’s constitutional obligations to

 make timely disclosure to the defense of Brady information. Mr.

 Hynes’   deliberate       indifference     to   such    violations     created    an

 “anything goes” atmosphere that caused such violations to continue,

 including in Shaulovs’ case.

       79.   Under   Mr.    Hynes’    office-wide       policies,    customs,     and

 practices,    prosecutors      and    investigators       were     permitted     and

 encouraged to refrain from making any record of Brady information

 concerning prospective prosecution witnesses to avoid disclosing

 information    favorable      to    the   defense,     despite   the   fact    that

 disclosure of such information was and is constitutionally required

 regardless of whether the information is recorded in written form.

       80. Mr. Hynes’ training and discipline policies and practices

 were likewise consciously designed to permit and encourage Brady

 violations.

       81. Prosecutors and investigators were trained on avoiding the

 creation of Brady and Rosario material, instructed not to disclose

 Brady information if they could rationalize non-disclosure by


                                           22
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 23 of 41 PageID #: 124



 subjectively        assessing        the        information       as    unreliable,     and

 encouraged to cover up Brady information kept hidden by other

 members of the District Attorney’s Office.

        82. Prosecutors were permitted and encouraged not to comply

 with the Office’s ongoing Brady obligations after trial; to resist

 defendants’     efforts      to      obtain          disclosure    on    appeal,    during

 collateral attacks on convictions, and/or through FOIL requests;

 and even to lie or mislead courts in affidavits and testimony, all

 with   the   aim    of   covering          up    wrongdoing       within    the   District

 Attorney’s Office and defeating defendants’ efforts to expose

 misconduct and overturn wrongful convictions.

        83. Through a policy, custom, and practice of not disciplining

 prosecutors or investigators for Brady or other constitutional

 violations and taking no remedial action in cases where such

 wrongdoing was discovered (through court decisions, post-conviction

 proceedings, or otherwise), Mr. Hynes encouraged such violations by

 demonstrating to his prosecutors and investigators that there would

 be no negative consequences for their failure to comply with Brady

 and other constitutional requirements.

        84. Mr. Hynes had no employee handbook, manual, or other

 document     setting     forth    any      disciplinary       process       or    potential

 penalties     for    Brady      or    other          constitutional        violations   by

 prosecutors or investigators.

        85. Despite tons of court decisions, many of which are listed


                                                 23
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 24 of 41 PageID #: 125



 in Exhibit “A”, finding that prosecutors had wrongfully failed to

 disclose information as required under Brady, Rosario, or state

 discovery laws, or otherwise had engaged in conduct that misled

 courts, juries, defendants, and/or defense attorneys, none of the

 prosecutors involved was disciplined.

       86. Under Mr. Hynes’ policies, customs, and practices, no

 prosecutor    was    fired,     suspended,   fined,   or    demoted     for   such

 misconduct.

       87. Even where misconduct was found to have occurred, no

 record of the misconduct was placed in the personnel file of any

 prosecutor or investigator responsible.

       88. No prosecutor was ever reported to outside disciplinary

 bodies for such misconduct, even when the misconduct violated

 applicable ethical rules.

       89. To the contrary, in opposing defendants’ efforts to

 overturn their convictions in such cases, Mr. Hynes stubbornly

 defended    the     propriety    of   his    employees’     behavior,    thereby

 ratifying and signaling his tolerance of it. Personnel found to be

 involved in such misconduct continued to receive raises, bonuses,

 and promotions.

       90. During depositions in Zahrey v. City of New York, et al.,

 98   Civ.    4546    (DLP)    (S.D.N.Y),     Mr.   Hynes’    former     Chief   of

 Investigations, Dennis Hawkins, and former Counsel to the District

 Attorney, Dino Amoroso, acknowledged that there was no formal


                                        24
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 25 of 41 PageID #: 126



 disciplinary    procedure    or   policy      for    prosecutorial      or   police

 misconduct committed by District Attorney’s Office employees, and

 they were unaware of any prosecutor ever being disciplined during

 Mr. Hynes’s tenure for unconstitutional conduct committed during a

 criminal investigation or prosecution. In fact, no discipline had

 been imposed on any of the prosecutors or investigators involved in

 cases of proven misconduct.

       91. Mr. Hynes’ office likewise had no formal policy requiring

 disclosure of Brady information or any written policy on how to

 disclose it.

       92. Mr. Hynes’ office provided no training on how to question

 or evaluate informant or accomplice witnesses.

       93. Mr. Hawkins testified in the Zahrey case that, despite

 having virtually daily contact with Mr. Hynes over many years, he

 never heard Mr. Hynes discuss the training of prosecutors in such

 areas.

       94.   Even   after   judgments        were    entered   against    District

 Attorney’s Office-affiliated individual defendants in the Zahrey

 case and other, similar civil rights lawsuits, Mr. Hynes’ office

 conducted no investigation and imposed no discipline on any of the

 employees involved.

       95. A number of cases handled by Mr. Hynes’ office evidence

 the above policies and practices of encouraging and tolerating

 misconduct by District Attorney’s Office staff.


                                        25
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 26 of 41 PageID #: 127



         96. Early in his tenure, Mr. Hynes communicated to his

 employees his views about witness coercion and abusing court

 process by vigorously defending his Office’s murder conviction

 obtained in People v. Russ, 79 N.Y.2d 152 (1992), a case where the

 District Attorney’s Office secured a murder conviction by arresting

 and   threatening       a   17   year-old      witness    with   prosecution   and

 imprisonment until she agreed to testify against the defendant. In

 reversing that conviction, the court condemned the “egregious”

 behavior of the Brooklyn District Attorney’s Office in “‘legally’

 coerc[ing] testimony.” Id. (citing Rochin v. California, 342 U.S.

 165, 172 (1952) (conduct that “shocks the conscience”). The Court

 wrote     that   such       conduct     prejudiced       defendants,   victimized

 witnesses, and undermined the integrity of the criminal justice

 process.

         97. No training or disciplinary action was taken to remedy the

 misconduct exposed in the Russ case.

         98.   Other   examples     of    the   District     Attorney’s   Office’s

 practice of improperly coercing false testimony and Mr. Hynes’

 endorsement of that practice include the cases of Jabbar Collins

 (1995) and Ruddy Quezada (1993), in which the prosecution’s key

 witnesses were secretly arrested and threatened with imprisonment

 (and, in Mr. Collins’ case, physical violence) if they did not

 testify for the prosecution.

         99. Mr. Hynes vigorously defended both cases, including after


                                           26
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 27 of 41 PageID #: 128



 both the suppression of Brady information and improper coercion of

 witnesses were brought to light, and approved of the conduct of his

 prosecutors and investigators in those cases.

       100. In 1994, Mr. Hynes ratified the misconduct of his Office

 in the Sarni Leka murder prosecution. Shortly after the 1990

 conviction, Mr. Leka moved to vacate his conviction because the

 prosecution had actively suppressed a variety of Brady information.

 Not only did Mr. Hynes’s office vigorously oppose the defendant’s

 motion and appeal, but Mr. Hynes wrote that he had “personally

 reviewed the facts and circumstances” of the case and “Mr. Leka’s

 due process right as a defendant were amply and ably protected.” In

 2001, however, the U.S. Court of Appeals for the Second Circuit

 vacated Mr. Leka’s conviction, finding that the Brooklyn District

 Attorney’s Office had actively “suppressed” exculpatory evidence,

 decrying one of its arguments as “ridiculous,” and concluding that

 the evidence the prosecution had suppressed would have had a

 “seismic impact” upon the results of the trial. Leka v. Portuondo,

 257 F.3d 89 (2d Cir. 2001). With the only two identifications

 witnesses having recanted their testimony, the Brooklyn District

 Attorney’s Office was forced to dismiss the case and Leka, an

 apparently innocent man, was released after serving 12 years in

 prison.

       101. No training or disciplinary action was taken to remedy

 the misconduct exposed in the Leka case.


                                       27
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 28 of 41 PageID #: 129



       102. The violations of Shaulovs’ constitutional rights and his

 resulting injuries were proximately and foreseeably caused by

 conduct, chargeable to Defendant City of New York, amounting to

 deliberate indifference to the constitutional rights of persons,

 including Shaulov, subject to investigation and prosecution by the

 Brooklyn District Attorney’s Office, including:

       a.   The   institution    and   implementation    of    inadequate   and

 unlawful policies, procedures, and customs concerning:

       i.    the duty not to use false, misleading, or unreliable

             evidence,    testimony,     statements,    or    argument   during

             criminal proceedings, including bail hearings, pretrial

             hearings, trials, and post-conviction proceedings;

       ii. the continuing obligation to correct false, inaccurate,

             incomplete or misleading evidence, testimony, statements,

             and argument, whenever such misconduct is discovered to

             have occurred, including moving or consenting to overturn

             convictions discovered to have been obtained through such

             unconstitutional means; and

       iii. the continuing duty to obtain, preserve, and timely

             disclose,       during      criminal      investigations       and

             prosecutions,      all    material   evidence    or   information

             favorable to a person suspected, accused, or convicted of

             criminal conduct, including exculpatory evidence as well

             as   evidence    impeaching     or     undermining    prosecution


                                        28
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 29 of 41 PageID #: 130



               witnesses; and

        b. the failure to adequately instruct, train, supervise, and

 discipline employees with respect to such matters.

        103. The foregoing express or de facto policies, practices,

 and customs (including the failure to properly instruct, train,

 supervise, and/or discipline employees with regard thereto) were

 implemented     or   tolerated    by   policymaking     officials     for   the

 Defendant City, including, but not limited to, the then-Brooklyn

 District Attorney and his delegates, who knew to a moral certainty

 that such policies, procedures, regulations, practices and customs

 implicated issues that regularly arise in the investigation and

 prosecution of criminal cases; that such issues either present

 employees with difficult choices of the sort that instruction,

 training and/or supervision will make less difficult or that the

 need    for    further   instruction,       training,   supervision     and/or

 discipline was demonstrated by a history of employees mishandling

 such situations as well as the incentives that employees have to

 make the wrong choice; and that the wrong choice by municipal

 employees     concerning   such   issues      will   frequently   cause     the

 deprivation of the constitutional rights of an accused and cause

 him constitutional injury.

        104.   The    aforementioned    policymaking     officials     had   the

 knowledge alleged in the preceding paragraph, based upon, among

 other circumstances: as noted above, numerous credible allegations,


                                        29
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 30 of 41 PageID #: 131



 many substantiated by judicial decisions, that prosecutors and

 investigators wrongfully withheld, lost, or destroyed evidence

 favorable to the defense that the prosecution had been required to

 timely disclose to the defense under Brady, had presented or failed

 to correct false or misleading testimony and argument, and/or had

 abused judicial process to coerce false or inherently unreliable

 statements or testimony from witnesses; numerous decisions of the

 United States Supreme Court, the United States Court of Appeals for

 the Second Circuit, the New York Court of Appeals, and the New York

 Appellate Division, discussing the difficult issues that regularly

 arise under the Brady rule and the failures of New York City or

 Brooklyn prosecutors with that rule; judicial decisions putting the

 Brooklyn District Attorney on notice that the City could be held

 liable    for    its    failure   to   adequately     train,   supervise,    or

 discipline      prosecutors   regarding     their    Brady   and   related   due

 process    obligations     including    their    obligations   not   to   abuse

 judicial process or coerce false or unreliable statements and

 testimony, see, e.g., Walker v. City of New York, 974 F. 2d 293 (2d

 Cir. 1992); Ramos v. City of New York, 285 A.D.2d 284, 729 N.Y.S.2d

 678, 692-96 (1st Dept. 2001), Leka v. City of New York, 04 CV 8784

 (DAB) (S.D.N.Y.), and Zahrey v. City of New York, 98 Civ. 4546

 (DCP) (S.D.N.Y.); the need to train, supervise and discipline

 prosecutors       and     investigators         in   their     aforementioned

 constitutional obligations to counteract the inherent pressure on


                                        30
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 31 of 41 PageID #: 132



 prosecutors to obtain convictions.

       105. Despite this knowledge, the supervisory and policymaking

 officers     and    officials     of    the     Defendant   City,    including    the

 Brooklyn District Attorney’s Office, perpetuated, or failed to take

 preventative or remedial measures to terminate, said policies,

 procedures,        regulations,        practices    and/or     customs;   did     not

 effectively instruct, train, and/or supervise their personnel with

 regard to the proper constitutional and statutory requirements in

 the exercise of their authority; had no employee handbook or other

 published practices, policies or procedures for investigating and

 disciplining prosecutor s who had engaged in Brady violations and

 related    constitutional       violations,        and   did   not   discipline    or

 otherwise properly supervise the individual personnel who engaged

 in such practices, but instead tolerated the policies, procedures,

 regulations,       practice     and/or     customs,      described     above,    with

 deliberate indifference to the effect this would have upon the

 constitutional rights of individuals and citizens of the City and

 State of New York.

       106.    The    aforesaid     policies,        practices    and    customs    of

 Defendant City of New York were collectively and individually a

 substantial factor in bringing about the aforesaid violations of

 Shaulovs’ rights under the Constitution and laws of the United

 States, and in causing his wrongful conviction and resulting

 damages.


                                            31
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 32 of 41 PageID #: 133



       107. Under the principles of municipal liability for federal

 civil rights violations, the Brooklyn District Attorney (or his

 authorized delegates) has final managerial responsibility for

 training, instructing, supervising and disciplining attorneys and

 other employees in his office regarding their conduct in the

 prosecution of criminal matters, including, but not limited to,

 their obligations not to coerce witnesses or manufacture false or

 unreliable “evidence,” to make timely disclosure of exculpatory

 evidence or Brady material to the defense, including post-trial,

 and to refrain from offering, and to correct, false or misleading

 evidence, testimony, and argument during pretrial, trial, and

 post-trial proceedings.

       108. Mr. Hynes, personally and/or through his authorized

 delegates, at all relevant times had final authority to promulgate

 and    implement    administrative         and   managerial   policies   and

 procedures, including policies and procedures as to personnel

 hiring, training, supervision and discipline, with respect to his

 Office’s performance and its duties.

       109. The Brooklyn District Attorney at all relevant times was

 and is an elected officer of Kings County, one of the constituent

 counties of Defendant City, and the Office was and is funded out of

 the City’s budget.

       110. Furthermore, the District Attorney was and is designated

 a “local officer,” rather than a “state officer,” under the New


                                       32
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 33 of 41 PageID #: 134



 York Public Officers Law § 2, and New York has provided by statute

 (N.Y. County Law §§ 53, 941) that the City’s constituent counties

 (including Kings County), and hence Defendant City itself, shall

 have    liability   for   torts   committed    by    County   officers   and

 employees, such as the District Attorney and his employees and

 agents.

        111. At all relevant times, Mr. Hynes, personally and/or

 through    his   authorized    delegates,    had    final   authority,   and

 constituted a City policymaker for whom the City is liable, with

 respect to the above-mentioned areas.

        112. By virtue of the foregoing, Defendant City of New York is

 liable for having substantially caused the foregoing violations of

 Shaulovs’ constitutional rights and his resulting injuries

                           FOURTH CAUSE OF ACTION

           Malicious Prosecution (Under New York State Law)



        113. Paragraphs “1.” through “112.” are repeated.

        114. The individual defendants, acting in concert with one

 another and/or others, continued and caused the continuation of

 criminal proceedings against Shaulov at a time when there was no

 probable cause for continuation of the criminal proceedings.

        115. By the day Wagshul testified at the latest, probable

 cause for the continuation of criminal proceedings against Shaulov

 did not exist. The individual defendants, who knew Wagshul was


                                       33
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 34 of 41 PageID #: 135



 testifying falsely about what had occurred, knew that there was no

 probable cause for Shaulovs’ continued prosecution.

      116. The criminal proceedings terminated in Shaulovs’ favor.

      117. The individual defendants acted for improper purposes and

 with actual malice.

      118. Defendant City of New York is liable under the doctrine

 of respondeat superior.

                           FIFTH CAUSE OF ACTION

    Intentional Infliction of Emotional Distress (Under New York State Law)




      119. Paragraphs “1.” through “118.” are repeated.

      120. The individual defendants engaged in a continuing pattern

 of extreme and outrageous conduct directed at Shaulov from at least

 his indictment, through the time the New York Court of Appeals

 reversed his conviction.

      121. The individual defendants engaged in that pattern of

 conduct with the intent of causing, or with reckless disregard for

 the substantial probability that it would cause, severe emotional

 distress to Shaulov.

      122. The individual defendants’ actions proximately caused

 severe emotional distress to Shaulov.

      123. Defendant City of New York is liable under the doctrine

 of respondeat superior.

                           SIXTH CAUSE OF ACTION


                                      34
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 35 of 41 PageID #: 136



   Negligent Training, Supervision, and Discipline (Under New York State Law)




      124. Paragraphs “1.” through “123.” are repeated.

      125.    The    City    of   New   York,   intentionally,         recklessly,

 negligently,       and/or   with   deliberate     indifference         failed       to

 adequately train, supervise, and discipline agents and employees of

 the Brooklyn District Attorney’s Office with regard to the matters

 described above.

      126. The City of New York’s inadequate training, supervision,

 and discipline proximately caused the misconduct described above and

 Shaulovs’ wrongful conviction and resulting damages.

      WHEREFORE, Plaintiff Boris Shaulov demands judgment against the

 above-captioned Defendants as follows:

      a.     For compensatory damages in an amount to be determined at
             trial, but not less than 20 million dollars;

      b.     For punitive damages against the individual defendants in
             an amount to be determined at trial, but not less than
             ten million dollars;

      c.     For reasonable attorneys’ fees, costs, and disbursements,
             under 42 U.S.C. §1988 and other applicable laws;

      d.     For pre- and post-judgment interest as allowed by law;

             and

      e. For such other relief as this Court deems just and proper.



                                             BARRY R. FEERST & ASSOCIATES

                                                  By: ______________/s/_________________
                                                  Barry R. Feerst (BRF-3836)

                                        35
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 36 of 41 PageID #: 137



                                                Attorneys for Plaintiff
                                                194 South 8th Street
                                                Brooklyn, New York 11211
                                                t(718)384-9111
                                                f(718)384-5999


 Dated: Brooklyn, New York
        January 7, 2019




                                      36
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 37 of 41 PageID #: 138




                       Exhibit      “A”




 People v. Murphy, 109 A.D. 2d 895 (2d Dep’t 1985) (prosecutor failed to timely disclose
 Brady material)

 People v. Perez, 65 N.Y. 2d 154 (1985) (prosecutor committed Rosario violation by failing to
 disclose documentation indicating key witness accepted bribe);

 People v. Gairy, 116 A.D. 2d 733 (2d Dep’t 1986) (prosecutor failed to timely disclose
 Brady material);

 People v. Ranghelle, 69 N.Y. 2d 56 (1988) (prosecutor failed to obtain and disclose Rosario
 material);

 People v. Lugo, 153 A.D. 2d 761 (2d Dep’t 1989) (prosecutor’s suppression of Rosario
 material required reversal of conviction);

 People v. Cortez, 149 Misc. 2d 886 (Sup. Ct., Kings Co. 1990) (prosecutors and police
 violated Brady and court order by intentionally destroying tape containing impeachment
 material);

 People v. Nedrick, 166 A.D. 2d 725 (2d Dep’t 1990) (prosecutor failed to disclose taperecorded
 impeachment material);

 People v. Anderson, 160 A.D. 2d 806 (2d Dep’t 1990) (prosecutor failed to timely disclose
 impeachment material);

 People v. Brazzeal, 172 A.D. 2d 757 (2d Dep’t 1991) (prosecutor gave an improper and
 prejudicial summation);

 People v. Faison, 176 A.D. 2d 752 (2d Dep’t 1991) (prosecutor failed to timely disclose witness’
 prior statement);

 People v. Crespo, 188 A.D. 2d 483 (2d Dep’t 1992) (mistrial granted due to prosecutor’s
 Brady violation);

 People v. Brown, 187 A.D. 2d 437 (2d Dep’t 1992) (trial court sanctioned prosecutor for
 Brady violation);

 People v. Young, 155 Misc. 2d 878 (Sup. Ct. Kings Co. 1992), on remand.from, 79 N.Y. 2d
 365 (1992) (failure to disclose impeachment material required new trial; hearing court
 condemned prosecution for tailoring testimony);
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 38 of 41 PageID #: 139




 Walker v. City of New York, 974 F. 2d 293 (2d Cir. 1992) (Second Circuit upheld Monell
 claim against City of New York for unlawful policies of Brooklyn District Attorney’s Office that
 allegedly resulted in withholding of Brady material causing plaintiff s wrongful conviction and
 18-year imprisonment;

 People v. Donald Giddings, 2/21/92 NYLJ 25 (col. l) (Sup. Ct., Kings Co. Feb. 21, 1992)
 (prosecutor’s failure to disclose witness’ prior inconsistent statements required conviction to
 be vacated);

 People v. Cecora, 186 A.D. 2d 215 (2d Dep’t 1992) (prosecution and police failed to
 disclose interview notes containing potential impeachment information);

 People v. Hughes, 181 A.D. 2d 132 (2d Dep’t 1992) (hearing required regarding prosecution’s
 failure to disclose exculpatory police report);

 People v. Inswood, 180 A.D. 2d 649 (2d Dep’t 1992) (prosecution’s failure to turn over
 Brady material was error);

 People v. Jackson, 198 A.D. 2d 301 (2d Dep’t 1993), affirming 154 Misc. 2d 718 (Sup. Ct.,
 Kings Co. 1992) (prosecutors failed to timely disclose exculpatory statements; conviction
 reversed);

 People v. Stevens, 199 A.D. 2d 441 (2d Dep’t 1993) (Rosario material “improperly” withheld as
 well as Brady material; prejudice not sufficient to require reversal);

 People v. Khadaidi, 201 A.D. 2d 585 (2d Dep’t 1994) (conviction reversed for prosecution’s
 failure to disclose interview notes with complainant containing prior inconsistent statement);

 People v. Alvarado, 201 A.D. 2d 486 (2d Dep’t 1994) (prosecution failed to disclose police
 reports containing impeachment material; conviction reversed);

 People v. Barnes, 200 A.D. 2d 751 (2d Dep’t 1994) (prosecutor did not record and did not
 disclose eyewitness’ recantation; conviction not reversed because eyewitness ultimately recanted
 on the witness stand and was adequately cross-examined);

 People v. Bramble, 207 A.D. 2d 407 (2d Dep’t 1994) (sanctions upheld for prosecution’s
 failure to preserve police audiotapes notwithstanding defense discovery request);

 People v. Roberts, 203 A.D. 2d 600 (2d Dep’t 1994) (prosecution delayed one year in
 disclosing exculpatory witness statement, by which time witness was unavailable;
 conviction reversed);

 People v. Neptune, 161 Misc. 2d 781 (Sup. Ct. Kings Co. 1994) (prosecution acted
 unethically by improperly using invalid subpoena to cause a witness to appear for an
 interview at the District Attorney’s office);
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 39 of 41 PageID #: 140




 People v. Scott, 216 A.D. 2d 592 (2d Dep’t 1995) (prosecutor suppressed reports, including
 polygraph results indicating key witness was withholding information);

 People v. Ramos, 166 Misc. 2d 515 (Sup. Ct. Kings Co. 1995) (due to District Attorney’s
 Office policy of not taking notes of witness interviews, trial prosecutor was not aware of
 information acquired by previously assigned prosecutors for which court had ordered
 disclosure; conviction vacated on due process grounds);

 People v. Rahman, 231 A.D. 2d 745 (2d Dep’t 1996) (matter remitted for hearing concerning
 prosecution’s apparent improper withholding of witness’ cooperation agreement);

 People v. Perkins, 227 A.D. 2d 572 (2d Dep’t 1996) (prosecutor failed to disclose cooperation
 agreement with witness);

 People v. Scott, 88 N.Y. 2d 888 (1996) (prosecution failed to disclose statement regarding
 polygraph result);

 People v. Callendar, 227 A.D. 2d 499 (2d Dep’t 1996) (conviction reversed due to
 prosecutor’s failure to turn over notes of detective’s prior statement);

 People v. Bruce, 224 A.D. 2d 438 (2d Dep’t 1996) (conviction reversed for prosecutor’s
 failure to produce police reports containing impeachment material);

 People v. Dupont, Kings County Ind. No. 6287/97 (Feldman, J.) (prosecutor made
 misrepresentation by claiming District Attorney’s Office did not possess physical evidence
 specifically requested by the defense);

 People v. LaSalle, 243 A.D. 2d 490 (2d Dep’t 1997) (conviction reversed due to
 prosecutor’s “blatant misrepresentation of the facts” during summation);

 People v. Gourgue, 239 A.D. 2d 357 (2d Dep’t 1997) (prosecutor put notes of complainant’s
 statements in the form of questions to “circumvent” disclosure obligation; conviction
 reversed);

 People v. Hill, 244 A.D. 2d 572 (2d Dep’t 1997) (prosecutor sanctioned for failing to
 disclose 911 tape);

 People v. Gramby, 251 A.D. 3d 346 (2d Dep’t 1998) (prosecutor suppressed and failed to
 timely disclose 911 tape);

 People v. Green, 10/19/99 N.Y.L.J. p. 30, col. 1 (Sup. Ct., Kings Co., Oct. 19, 1999)
 (prosecution failed to disclose Brady material);

 People v. Bond, 95 N.Y. 2d 840 (2000) (myriad Brady violations established at Criminal
 Procedure Law Section 440.10 hearing, including failure to disclose material witness
 proceeding concerning principal witness; conviction reversed due to prosecution’s failure to
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 40 of 41 PageID #: 141




 disclose prior unrecorded statements to police by prosecution’s main witness that she did not
 see the shooting about which she testified as an “eyewitness”);

 People v. Davis, 709 N.Y.S. 2d 345 (Sup. Ct. Kings Co. 2000) (prosecution violated court’s
 order to disclose exculpatory evidence to defense before indictment; indictment dismissed);

 People v. Campbell, 269 A.D. 2d 460 (2d Dep’t 2000) (prosecutor’s suppression of Rosario
 material, a tape-recorded statement by the complainant, required reversal of conviction);

 People v. Calabria, 94 N.Y. 2d 519 (2000) (prosecutor repeatedly defied court’s ruling and
 made false or misleading argument to jury);

 People v. Campos, 281 A.D. 2d 638 (2d Dep’t 2001) (prosecutor failed to timely disclose
 Brady material; prejudice not sufficient to require reversal);

 Leka v. Portuondo, 257 F.3d 89 (2d Cir. 2001) (conviction overturned on habeas review due
 to prosecution’s suppression of Brady material; prosecutor also misled defense counsel
 regarding a crucial witness);

 People v. Maddery, 282 A.D. 2d 761 (2d Dep'’ 2001) (prosecutor's failure to disclose 911
 tape before trial as required by law required reversal of conviction);

 Boyette v. LeFevre, 246 F.3d 78 (2d Cir. 2001) (conviction vacated on habeas review
 because prosecutors suppressed Brady material);

 People v. Cannon, 191 Misc. 2d 136 (Sup. Ct. Kings Co. 2002) (prosecution accountable for
 failure to preserve surveillance photographs);

 People v. King, 298 A.D. 2d 530 (2d Dep’t 2002) (prosecutor’s failure to disclose 911 tape
 before trial as required by law required conviction to be reversed);

 People v. Jenkins, 98 N.Y. 2d 280, 287-88 (2002) (Kaye, C.J., dissenting) (prosecutor’s late
 disclosure of ballistics report “blind sided” the defense and was inexcusable);

 People v. Vielman, 31 A.D. 3d 674 (2d Dep’t 2006) (reversing conviction because
 prosecutor’s summation rested on a “false premise” and was a “blatant attempt to mislead
 the jury”);

 People v. Jones, 31 A.D. 3d 666 (2d Dep’t 2006) (prosecution fails to correct the false
 testimony of a key witness);

 People v. Thompson, 54 A.D. 3d 975 (2d Dep’t 2008) (prosecutor suppressed Brady
 material indicating someone other than the defendant committed the crime);

 Waston v. Greene, 2009 WL 5172874 (E.D.N.Y. 2009) (prosecutors disclosed Brady material
 “too late” for the defense to make use of it even though they were aware of material “more
Case 1:18-cv-04151-AMD-PK Document 27 Filed 01/07/19 Page 41 of 41 PageID #: 142




 than a year in advance of trial”);

 People v. Malik, 25 Misc. 3d 1214(A) (Sup. Ct. Kings County 2009) (prosecution’s
 suppression of police report and other documents required vacatur of conviction);

 People v. Fuentes, 12 N.Y. 3d 259 (2010) (prosecutor improperly withheld portion of
 medical records containing potentially favorable evidence for the defense; two judges find
 the suppression was “deliberate”).
